Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  February 1, 2008                                                               Clifford W. Taylor,
                                                                                          Chief Justice

  130836 & (70)                                                                 Michael F. Cavanagh
                                                                                Elizabeth A. Weaver
                                                                                       Marilyn Kelly
                                                                                  Maura D. Corrigan
  MONIKA MAZUMDER, Personal                                                     Robert P. Young, Jr.
  Representative of the Estate of                                               Stephen J. Markman,
                                                                                               Justices
  Deepika S. Mazumder, Deceased, 

               Plaintiff-Appellee, 

  v      	                                             SC: 130836
                                                       COA: 261331
                                                       Washtenaw CC: 04-001101-NM
  UNIVERSITY OF MICHIGAN 

  REGENTS, ROBERT A. KOEPKE, 

  PH.D., RAJIV TANDON, M.D.,

  SATOSHI MINOSHIMA, M.D.,

  WASHTENAW COUNTY 

  COMMUNITY MENTAL HEALTH, 

  JOSEPH YAROCH, M.D.,

  MOONSON R. ELLIOTT ENINSCHE,

  B.A., R.S.W., C.S.M., and RICHARD 

  PFOUTZ, M.S.W., C.S.W., 

               Defendants,
  and
  MOHAMED AZIZ, M.D., and
  STEPHAN F. TAYLOR, M.D.,

            Defendants-Appellants,          

  and
  SRINIBAS MAHAPATRA, M.D., 

            Defendant.

  _________________________________________/

         By order of April 4, 2007, the application for leave to appeal the February 23,
  2006 judgment of the Court of Appeals was held in abeyance pending the decision in
  Mullins v St Joseph Mercy Hosp (Docket No. 131879). On order of the Court, the case
  having been decided on November 28, 2007, 480 Mich ___ (2007), the application is
  again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal,
  we REVERSE the judgment of the Court of Appeals because the court erred in invoking
                                                                                                                 2

the doctrine of equitable tolling under these circumstances. Devillers v Auto Club Ins
Ass’n, 473 Mich 562, 586-587 n 65 (2005). However, because the plaintiff falls within
the class of plaintiffs entitled to relief identified in our order in Mullins, supra, we
REINSTATE the order of the Washtenaw Circuit Court denying the defendants’ motion
for summary disposition and REMAND this case to that court for further proceedings not
inconsistent with this order and the order in Mullins.

         The motion to consolidate is DENIED as moot.

         CAVANAGH and WEAVER, JJ., concur in the result.

         KELLY, J. concurs and states as follows:

        The issue in this case is whether our decision in Waltz v Wyse1 bars plaintiff’s
claim. The Court of Appeals invoked the doctrine of equitable tolling to find that
plaintiff’s claim was not barred by Waltz.2 We affirm that decision, but for a different
reason. Plaintiff is within the class of plaintiffs who are entitled to relief under our
unanimous order in Mullins v St Joseph Mercy Hosp.3 For that reason, it is unnecessary
for us invoke the doctrine of equitable tolling to find that plaintiff’s claim is not barred by
Waltz.

        I write to point out that, given the state of the law when the Court of Appeals
reached its decision, resort to the doctrine of equitable tolling was highly appropriate. As
the Court of Appeals correctly recognized, the doctrine should be invoked “‘to ensure
fundamental practicality and fairness and to prevent the unjust technical forfeiture of a
cause of action.’”4 The Court of Appeals persuasively concluded that circumstances
justifying its application existed in this case.




1
    Waltz v Wyse, 469 Mich 642 (2004).
2
  Mazumder v University of Michigan Bd of Regents, 270 Mich App 42, 62 (2006)
(citations omitted).
3
    480 Mich ___ (2007).
4
    Mazumder, 270 Mich App at 61 (citations omitted).



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2008                    _________________________________________
         l0129                                                                 Clerk